Citation Nr: 1437209	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-44 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than April 27, 2009 for the assignment of a 10 percent disability evaluation for the service-connected left knee disability.  

2. Entitlement to an initial compensable evaluation for service-connected left knee degenerative arthritis changes (left knee disability) (previously claimed as left knee condition with atrophy of the left muscle groups XIV and XII) prior to April 27, 2009, and to an evaluation in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to April 1987 and from November 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned acting Veterans Law Judge (AVLJ) in January 2013.  A transcript of that proceeding is of record.  The hearing was adequate as the undersigned AVLJ and the Veteran's representative explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board reviewed the physical and virtual VA claims file to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Board finds that the Veteran did not file a formal or informal claim for service connection on November 12, 1991, the date he was separated from service, and first filed his claim for service connection for a left knee disorder on April 25, 2002.  

2. Since the grant of service connection, the Veteran's left knee disability manifested by atrophy of the left muscle groups XIV and XII has been productive of moderate symptoms.  

3. Since April 27, 2009, the Veteran's left knee disability manifested by degenerative arthritic changes has been productive of slight lateral instability, and pain with flexion to no less than 130 degrees including on repetition and extension to 0 degrees, without credible evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 25, 2002, for the award of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.114 , 3.155, 3.159, 3.400, 3.816 (2013).  

2. The criteria for an initial 10 percent disability rating for the left knee disability manifested by atrophy of the left muscle groups XIV and XIII, since April 25, 2002, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Codes (DCs) 5313 and 5314 (2013).  

3. The criteria for a disability rating for the left knee disability manifested by limitation of flexion with pain, since April 27, 2009, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5260 (2013).  

4. The criteria for a separate initial 10 percent disability rating for the left knee disability manifested by lateral instability, since April 27, 2009, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in May 2009, and June 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the May 2009 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The issue of entitlement to an initial disability rating for the left knee disability arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.  

Additionally, the medical examinations of record are adequate.  In the September 2002 and October 2009 VA examination reports on the claim for service connection for a left knee disability, and in the May 2012 VA examination report regarding his claimed for an increased rating for the left knee disability the VA examiners used their expertise to draw conclusions from the totality of the evidence.  Notwithstanding the Veteran's contentions at his January 2013 hearing, their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

Earlier Effective Date

The effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board notes that a claim means a formal or informal communication in writing requesting a determination of entitlement to or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the informal claim.  38 C.F.R. § 3.155(a) (2013).  An application, formal or informal which has not been finally adjudicated is considered to be a pending claim.  38 C.F.R. § 3.160(c) (2013).  

On April 25, 2002, the Veteran filed a VA Form 21-526, Application for Compensation and/or Pension (VA Form 21-526), and applied for service connection for a knee disorder.  In October 2002, he was informed that VA had requested his service treatment records from his service department in June 2002, but that they were unavailable for review.  In a December 2002 rating decision the Veteran's claim for service connection for left knee condition with atrophy of the left muscle groups XIV and XIII was denied.  The rating decision indicates that the Veteran's service treatment records were not available for review, and the RO based its denial on a finding that there was no evidence that the claimed condition occurred in or was caused by service.  On April 27, 2009, the Veteran filed a request to reopen his claim for service-connection for left knee pain.  He filed a VA Form 21-4138, Statement in Support of Claim (VA Form 21-4138), in May 2009, in which he reported that he had surgery on his left knee in 1990 in Frankfurt, Germany.  In a July 2009 letter, the RO informed the Veteran that treatment records service treatment records from Frankfurt, Germany were already on file.  In a November 2009 rating decision, the RO granted entitlement to service connection for left knee degenerative arthritic changes (previously claimed as left knee condition with atrophy of the left muscle groups XIV and XIII), and assigned a noncompensable evaluation, effective April 25, 2002; and a 10 percent evaluation, effective from April 27, 2009.  On April 29, 2010, the Veteran filed a notice of disagreement (NOD) with the November 2009 rating decision, and, among other things, indicated that he believed an earlier effective date in November 1991, the date that his claim for a left knee disorder arose, should be assigned.  The Board takes this request to mean that the Veteran seeks an effective date of November 12, 1991, the date he was separated from service.  

The Board finds that the Veteran did not file a formal or informal claim for service connection on November 12, 1991, the date he was separated from service.  Thus, the request for an earlier effective date than April 25, 2002 for the assignment of service connection for a left knee disability is not warranted.  

However, as discussed below, the Board also finds that the Veteran is entitled to an earlier effective date than April 27, 2009, for an evaluation of 10 percent disabling for the left knee disability manifested by atrophy of the left muscle groups XIV and XIII.  Therefore, the Board finds that an earlier effective date of April 25, 2002 for the award of a 10 percent disability evaluation for the service-connected left knee disability manifested by atrophy of the left muscle groups XIV and XII is merited.  

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected left knee disability.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2013). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

In considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  

Notably, under 38 C.F.R. § 4.45, as regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to considerations including, pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Under 38 C.F.R. § 4.73, the Schedule of ratings-muscle injuries, DC 5313 pertains to a disability of Muscle Group XIII, which pertains to extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femorus and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Posterior thigh group, Hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) semimembraneous; (3) semitendinosus.  Under this DC, a slight disability warrants a noncompensable rating; a moderate disability warrants a 10 percent rating; a moderately severe disability warrants a 30 percent rating; and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, DC 5313.  

DC 5314 pertains to a disability of Muscle Group XIV, which pertains to extension of the knee (2, 3, 4, 5), simultaneous flexion of the hip and flexion of the knee (1) tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus extermus; (4) vastus intermedius; (5) vastus intemus; (6) tensor vaginae femoris.  Under this DC, a slight disability warrants a noncompensable rating; a moderate disability warrants a 10 percent rating; a moderately severe disability warrants a 30 percent rating; and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, DC 5314.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Under DCs 5301 through 5323, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.  

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint), 5259 (removal of semilunar cartilage that is symptomatic), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

From April 25, 2002 to April 27, 2009, the clinical evidence shows findings of slight lateral instability and limitation of motion to no less than130 degrees flexion with pain and 0 degrees extension.  

In this regard, the September 2002 VA examination shows findings of full extension to 0 degrees without pain, full flexion to 140 degrees without pain, no evidence of lateral instability or swelling.  The Veteran had no joint line tenderness, McMurray's sign and Lachman sign are negative, and no ligament laxity was found.  The patellas were freely moveable without pain or tenderness, and no crepitus was found.  However, on measurements, he had a circumference of the left thigh high beneath the scrotum at 22 inches, and 24 inches on the right side.  The low thigh measured 16 and 1/2 inches on the left, and 18 and 1/4 inches at the same level on the right.  His calves were equal at 14 inches in circumference.  Muscle strength testing of anterior muscle group XIV quadriceps showed 2 over a normal of 5 left and 7 over a normal of 5 right.  Muscle strength testing over the posterior hamstring quadriceps group XIII showed 3 over a normal of 5 left and 7 over a normal of 5 right.  The Veteran was also observed to get very, very mild clonus on the right, just with stressing the hamstrings, but on the left he got high-grade clonus stressing the quadriceps and the hamstrings or either.  His deep tendon reflexes were present only in the ankle jerks on either side, and not anywhere else in either of the three arm locations or in either knee jerk.  The Veteran was diagnosed with disuse atrophy of the left muscle group XIV anterior thigh and left muscle group XIII posterior thigh, which was determined to be secondary to a slip and fall injury to the left knee in Germany approximately November 1989, and to neurodermatitis of the hands, occasionally feet, with variable periods of skin cracking and blistering.  

In a statement received in May 2009 the Veteran reported that he underwent surgery on his left knee in 1990 in Frankfurt, Germany, while on active duty.  

During an October 2009 VA joints examination, the Veteran reported that his knee was painful associated with swelling and bone-on-bone pain, as well as feelings of instability.  He noted that during cold weather his pain worsened and he had to contract out his cleaning company work due to his inability to perform the work activities secondary to his knee problems.  The examiner observed there was no prosthesis implanted within the joint, there were no neoplasms, there were no flare-ups, the Veteran did not need an assistive device or brace, and his activities of daily living were unaffected.  

On physical examination evaluation of the knee revealed a small effusion; however, the gait was normal.  He had 0 to 130 degrees of motion with crepitus in the medial and lateral joint lines.  He had a negative patella grind test, and no instability to varus or valgus stress.  He was observed to be tender in the medial and lateral joint line and had a mildly positive Lachman's with sharp endpoint.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  The examiner noted there were no flare-ups, or effect of incoordination, fatigue, weakness, or lack of endurance on his joint function.  X-ray studies of the left knee performed in October 2009 revealed an impression of mild degenerative arthritic changes of the left knee.  The Veteran was diagnosed with left knee early degenerative joint disease after prior meniscal and anterior cruciate ligament injuries.  The examiner did not include an evaluation of the Veteran's left leg muscle groups.  

In his VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), received in November 2010, the Veteran indicated that he could only stand for limited amounts of time before having to sit down, and noted that his knee was so week that he had to put most of the pressure on his right leg to compensate.  He also complained of swelling in the left knee, and pain in the form of bone-on-bone rubbing on a daily basis.  

More recently, on VA joints examination in May 2012, the Veteran was diagnosed with degenerative joint disease status-post internal derangement and arthroscopy of the left knee.  The Veteran complained of left knee pain rated as 5 to 6 out of 10, located in the anterior knee and along the medial and lateral joint lines.  The Veteran denied being treated for his left knee at the time, and denied undergoing any other surgery, or having any further injury.  He complained of swelling and occasional heat, but denied having any redness.  He did not have a brace with him, but reported using a brace and cane in the past.  His walking was limited, depending on the type of day he was having, but he was unable to quantitate.  However, he did report that his standing was limited to 4 hours if he was able to move around and shift his weight.  His activities of daily living were not limited by his disability; however, his job was.  

The examiner observed the Veteran had flare-ups once a week that caused him to stop, sit, rest, and ice his knee down.  He sought bed rest as needed, but did not seek medical attention or become completely incapacitated.  Range of motion testing revealed left knee flexion to 140 degrees or greater, with painful motion beginning at 130 degrees.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions, with left knee flexion to 140 degrees or greater and extension to 0 degrees.  The Veteran did not experience additional limitation in range of motion of the knee and lower leg following repetitive-use testing; however, he did experience functional loss and/or impairment of the left knee and lower leg in the form of pain on movement, and interference with sitting, standing and weight-bearing.  The Veteran was observed to have pain on palpation, but muscle strength testing was normal on left knee flexion and extension.  Joint stability testing revealed normal anterior stability, posterior instability, and medial-lateral instability testing on the left knee, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had a meniscus condition, including a meniscal tear, and frequent episodes of joint pain, and underwent a meniscectomy, from which he had residual signs and symptoms.  However, the Veteran did not undergo a total knee joint replacement.  The examiner noted that traumatic arthritis was documented in the record, but there was no X-ray evidence of patellar subluxation, or any other significant diagnostic test findings.  The examiner opined that the Veteran's left knee disability impacted his ability to work.  The examiner noted that the Veteran reported that his knee inhibited his ability to do any prolonged walking or standing as he needed to for his job, and that he had difficulty squatting.  

In a statement received in August 2012, the Veteran reported that extended periods of standing were painful on a daily basis.  In a Statement of Accredited Representative in Appealed Case, dated in December 2012, the Veteran's representative argued that the October 2009 and May 2012 VA examinations note Lachman's test showing slight instability, which would entitle the Veteran to separate ratings under both DC 5260 and 5257.   The representative also argued that the Veteran should be entitled to a separate rating since April 25, 2002, for disuse atrophy of the left muscle groups XIV anterior thigh and XIII posterior thigh, under a secondary theory of entitlement, as the September 2002 VA examiner opined that the disuse atrophy was secondary to the left knee condition.  

For secondary service connection, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  As noted, the Veteran was not granted service connection for a left knee disability in 2002 because his service treatment records were not associated with the claims file.  However, once they were located, the Veteran was granted service connection for his left knee disability.  The Board agrees with the Veteran's representative that the Veteran is entitled to separate compensation service connection for disuse atrophy of muscle groups XIII and XIV.  Moreover, as per the September 2002 VA examination report, the Board finds that the Veteran's left muscle group disabilities were manifested by moderate symptoms, entitling him to a separate 10 percent evaluation under diagnostic codes 5313 and 5314, effective April 25, 2002.  

Notably, the evidence does not show any ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or limitation of extension.  Thus, DCs 5256, 5258, 5259, 5261, 5262, and 5263 do not apply.  However, he does have slight instability and pain on range of motion.  Based upon the lay and medical evidence of record, the Veteran is entitled to separate 10 percent ratings under DCs 5257 and 5260 relating to the knee.  As such, a rating of 10 percent is warranted for the Veteran's left knee disability under DC 5257, and a separate 10 percent rating is warranted under DC5260, since October 23, 2009, the date of the VA examination, which is the first evidence the left knee symptoms included both lateral instability and painful range of motion.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As noted above, this satisfies the Veteran's appeal.  

Extraschedular and Total Disability Rating based on Individual Unemployability (TDIU)

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's left knee disability, such as pain and limited motion.  The rating criteria are therefore adequate to evaluate the left knee and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's left knee disability, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Veteran is a small business owner who, by his own admission, is able to hire people to perform the physical work that would otherwise be required of him, and there is no evidence of frequent periods of hospitalization due to his left knee disability.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.  

Finally, the Court of Appeals for Veterans Claims (Court) has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as per his May 2012 VA examination, the Veteran is currently employed.  Thus, TDIU is not warranted by the record.  


ORDER

An effective date earlier than April 25, 2002, for the award of service connection for the left knee disability is denied.  

Subject to the law and regulations governing payment of monetary benefits, effective April 25, 2002, a separate 10 percent initial disability rating for left knee disability manifested by atrophy of the left muscle groups XIV and XIII is granted.  

Subject to the law and regulations governing payment of monetary benefits, effective April 27, 2009, a 10 percent disability rating for slight, recurrent subluxation of the left knee disability is granted.  

Subject to the law and regulations governing payment of monetary benefits, effective April 27, 2009, a separate 10 percent disability rating for limitation of flexion of the left knee is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


